
	

113 S2765 IS: SBIC Advisers Relief Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2765
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Kirk (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Investment Advisers Act of 1940 to prevent duplicative regulation of advisers of small
			 business investment companies.
	
	
		
			1.
			Short title
			This Act may be cited as the SBIC Advisers Relief Act of 2014.
		
			2.
			Advisers of SBICs and venture capital funds
			Section 203(l) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)) is amended—
			
				(1)
				by striking No investment adviser and inserting the following:
				
					
						(1)
						In general
						No investment adviser
					; and
			
				(2)
				by adding at the end the following:
				
					
						(2)
						Advisers of SBICs
						For purposes of this subsection, a venture capital fund includes an entity described in
			 subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity
			 that has elected to be regulated or is regulated as a business development
			 company pursuant to section 54 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–53)).
					.
			
			3.
			Advisers of SBICs and private funds
			Section 203(m) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(m)) is amended by adding at
			 the end the following:
			
				
					(3)
					Advisers of SBICs
					For purposes of this subsection, the assets under management of a private fund that is an entity
			 described in subparagraph (A), (B), or (C) of subsection (b)(7) (other
			 than an entity that has elected to be regulated or is regulated as a
			 business development company pursuant to section 54 of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–53)) shall be excluded from the limit
			 set forth in
			 paragraph (1).
				.
		
			4.
			Relationship to State law
			Section 203A(b)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(b)(1)) is amended—
			
				(1)
				in subparagraph (A), by striking or at the end;
			
				(2)
				in subparagraph (B), by striking the period at the end and inserting ; or; and
			
				(3)
				by adding at the end the following:
				
					
						(C)
						that is not registered under section 203 because that person is exempt from registration as
			 provided in subsection (b)(7) of such section, or is a supervised person
			 of such person.
					.
			
